Citation Nr: 0520994	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the post operative 
residuals of a left wrist fusion, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  During the course of this appeal, the veteran's 20 
percent rating was increased to a 30 percent evaluation, 
effective May 1, 1999.  Thus the issue in appellate status is 
as listed above.  The Board also notes that the veteran was 
granted two temporary ratings during the pendency of this 
appeal, to convalesce from surgery, from February 28, 2000, 
to March 31, 2000, and from October 2, 2000, to November 30, 
2000, thus the veteran was receiving the maximum available 
rating during this time.


FINDINGS OF FACT

The veteran's left (minor) wrist disability is manifested by 
favorable anklyosis, and pain with asymptomatic surgical 
scars and no neurological involvement.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
residuals of a fracture of the left wrist with degenerative 
changes, the minor extremity, have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 5214 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
course of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the pertinent rating decision, a statement of the 
case dated October 2000, supplemental statements of the case 
dated May 2001, and April 2005, and a VCAA letter dated May 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received several VA examinations 
during the course of this appeal.  The veteran received a 
hearing before the undersigned Veterans Law Judge in 
September 2003.  The Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  

VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  See 38 U.S.C.A. § 5103A(a)(2)).  Therefore, 
the Board can proceed with readjudication of this case.


Factual background

Historically, the Board notes that the veteran was granted 
service connection for a left wrist disability by a March 
1998 rating decision.  This decision was based on service 
medical records which indicate that the veteran sustained a 
fracture to his left wrist and the report of a then recent VA 
examination in December 1997.  At that time, the veteran was 
granted a 10 percent evaluation.  In September 1999, the 
veteran's evaluation was increased to 20 percent, based on a 
VA examination report.  In September 2000, the veteran's 
evaluation for his service connected left wrist disability 
was continued at a 20 percent evaluation, again based on the 
report of a periodic VA examination, and the veteran appealed 
this evaluation.  During the course of this appeal, the 
veteran's evaluation was increased to 30 percent, from May 
1999.  the veteran continues to disagree with the level of 
disability assigned.  The relevant evidence of record 
includes the reports of VA examinations, and VA outpatient 
treatment records.

The veteran was hospitalized at a VA facility in March 1999 
for his left wrist disorder.  He underwent a left 
scaphoidectomy with four corner fusion with left iliac bone 
grafting.  The diagnosis was left SLAC wrist, scaphoid, non-
union.

A service Medical Evaluation Board report dated May 1999 is 
of record.  It indicates that the veteran was noted to have a 
well healed incision on the dorsum of his wrist.  He had 
sensibility intact in all his digits.  He had excellent 
capillary refill.  He had markedly limited wrist range of 
motion, including 0 degrees of dorsiflexion, 20 degrees of 
volar flexion, no ulnar deviation, and 5 degrees of radial 
deviation.  He had full form pronation and supination and 
full elbow extension and flexion.  The veteran was diagnosed 
with status post four corner fusion of his left wrist for 
degenerative changes following a scaphoid fracture.  The 
veteran was found to be disabled from any active military 
service and had a permanent disability.  He was noted to have 
limited wrist range of motion, limited grip strength, and 
limited use of his left upper extremity.

The veteran received a VA examination of his wrist in August 
1999.  At that time, the veteran reported problems with loss 
of strength and problems with holding on to things.  He said 
he liked his job working with small tools in his job as a 
computer technician designed.  He had trouble clamping down 
and holding anything.  Upon examination, there was obvious 
bony deformity in the left hand.  There were two scars 
connected.  The scars were obligue three inches long with a 
small connecting scar over the dorsum of the wrist and hand. 
The veteran stated that he could not feel anything on the top 
of his hand.  He did not have any feeling in the dorsum of 
the wrist and hand.  He reported pain when grabbing things 
particularly in the dorsum of the wrist.  

The fingers were able to fold to the palmar crease.  The 
thumb did have most of its range of motion.  It did not 
extend past possibly about 80 degrees in that regard versus 
his right thumb.  The fingertips could touch the thumb, and 
the fingers could fold past the palmar crease.  The handgrip 
strength was 4/5, and pinch strength was 3/5.  Dorsiflexion 
of the wrist was 12 degrees, flexion was 68 degrees, radial 
deviation was approximately 12 degrees, and left ulnar 
deviation was about 35 degrees.  The veteran was found to 
have mild to moderate loss of use to the left hand at 
present, especially with strength and grip and use of the 
hand.  A June 1999 CAT scan showed a resection of the carpal 
navicular, fusion along the dorsal aspect of the triguetrum, 
capitate and hamate.

The diagnosis was status post two surgeries for non-union of 
the left scaphoid fracture with mild to moderate loss of use, 
mild to moderate loss of range of motion of the hand and 
wrist, and loss of sensation of the dorsum.

VA surgical records indicate that the veteran underwent a 
left wrist revision, capital lunate fusion with distal radius 
bone graft, in February 2000, for a failed left wrist four 
corner arthrosis.  

In April 2000, a report of VA occupational therapy noted that 
the veteran had range of motion of the left wrist of flexion 
of 25 degrees, extension of 5 degrees, radial deviation of 18 
degrees, and ulnar deviation of 10 degrees.

The veteran received a VA examination in April 2000.  At that 
time, the veteran noted that he was 2.5 months post 
operative, and currently pain was his biggest concern.  He 
wore a splint during the day.  He also complained of 
paresthesias approximately 2 to 3 cm. surrounding the entire 
scar site of the left dorsum of the wrist and hand.  The 
veteran also noted that loss of range of motion was a big 
concern for him.  He also noted poor grip, and so he cannot 
do any heavy lifting or assisting with heavy lifting with his 
left hand.  He had difficulty buckling and unbuckling pants.  
Upon examination, obvious muscle atrophy was noted on the 
left hand over the muscle proximal to the left thumb, and 
circulation bilaterally to his hands was good, with 2+ radial 
and ulnar pulses.  The range of motion of his fingers was 
within normal limits.  Range of motion of the left hand 
dorsiflexion was 14 degrees, palmar flexion was 22 degrees, 
radial deviation was 18 degrees, ulnar deviation was 10 
degrees.  Grip strength of the left hand was noted to be 
significantly decreased.  He described a paresthesia over a 
scar that was 13cm, crooked in length, with a small 3cm 
extension from a previous surgery to the wrist on the dorsum 
of the wrist.  The veteran was diagnosed with significant 
loss of range of motion and grip strength after trauma, of 
the left wrist.

A May 2000 report of VA occupational therapy noted that the 
veteran had range of motion of the left wrist of flexion of 
30 degrees, extension of 5 degrees, radial deviation of 25 
degrees and ulnar deviation of 10 degrees.  The veteran was 
discharged from therapy at that time.

A September 2000 VA report of treatment indicates that the 
veteran had progressed to arthrosis of the left wrist, and 
was scheduled to undergo formal left wrist fusion.  He was 
noted to have dorsiflexion of 10 degrees, plantar flexion of 
20 degrees, ulnar deviation of 5 degrees and radial deviation 
of 5 degrees.  There was pain at the wrist with supination.  
Motor was intact in ulnar, median, and radial.

VA surgical records indicated that the veteran underwent a 
left wrist fusion with iliac crest bone graft in October 
2000.  VA Outpatient treatment records from shortly after the 
surgery indicate that the veteran reported that his wrist was 
doing well.

A January 2001 VA report of outpatient treatment indicates 
that the veteran, now three months status post left wrist 
fusion, reported that his pain was better, although it 
persisted at a low level at a 2/10.  He still wore his wrist 
splint, especially at night.  He had pain with pressure in 
his index finger, and had intermittent numbness at night.

An April 2001 report of VA treatment indicates that the 
veteran, now seven months status post left wrist fusion, 
reported that the pain was almost eliminated from his left 
hand.  He complained of his hands falling asleep bilaterally.  
He noted that 95 percent of the time he had difficulty with 
grasp.  All the digits were involved.  He also had difficulty 
with grabbing small objects.  On examination, the veteran was 
noted to have a well healed scar of the left wrist with 
dorsal incision, and was non tender at the wrist and along 
the scar.  The veteran had no motion at the wrist, but had 
supination and pronation within normal limits.  The veteran 
was diagnosed with a fused left wrist with good outcome.  The 
veteran's dysesthesias were felt to possibly reflect thyroid 
disease.  The examiner indicated that once this question was 
resolved, the veteran could be tested for nerve compression, 
and might also have a myopathy on the basis of the thyroid.

A VA outpatient treatment record dated April 2003 indicates 
that the veteran was seen with complaints of pain at the base 
of the thumb, as well as tightness of the dorsum of the hand 
while typing or performing other activities.  The veteran was 
noted to have no tenderness, and no motion of the wrist.  The 
veteran at that time was found to have full motion of the 
hand without pain.  The veteran was also found to have 
possible discomfort in his hand from the plate.

A service Medical Evaluation Board examination was conducted 
in May 2002.  The evaluation showed full pronation and 
supination of the forearm.  There was no wrist dorsiflexion 
or volar flexion.  The wrist had 15 degrees of extension. And 
full range of motion of the hand.  The neurological 
examination was normal.  X-rays showed a solid appearing 
wrist fusion.  The assessment was status post left wrist 
fusion with limited grip.  It was recommended that the 
veteran be medically retired from active duty.

The veteran received a hearing before the undersigned 
Veterans Law Judge in September 2003.  At that time, the 
veteran testified to the difficulties he was having due to 
his wrist disability, to include pain and problems picking up 
objects.  He reported that he avoided using that wrist as 
much as possible.

The veteran received a VA orthopedic examination in February 
2005 for his left wrist.  At that time, the examiner noted 
findings from the veteran's most recent X-rays, in April 
2003.  The veteran reported that there had been no change in 
his condition since April 2003.  He stated that the internal 
fixation hardware did not cause him any pain.  He reported 
that his thumb only occasionally caused some deep pain in the 
area corresponding to the radial aspect of the carpal bones, 
which is in the area where the scaphoid bone had been 
excised.  The veteran's pain that he had prior to wrist 
fusion was gone and had not returned.

The veteran reported that he tired with work on a computer, 
and also at times his fingers tended to cramp not only when 
he was using a computer, but also sometimes when he was 
sitting down doing no activities at all.  He again emphasized 
that there was no pain.  Weather changes caused some feeling 
of tightness about the dorsal scar of the wrist.  The veteran 
has never been able to return to sporting activities now as 
he could prior to his original injury in the military, such 
as playing golf or playing baseball, since he could not swing 
a golf club or a baseball bat.  Therefore, the examiner 
indicated that the veteran's history suggested that there was 
a degree of fatiguability and lack of endurance, but no pain 
or weakness.  The rest of the left wrist was completely 
stiffened by surgery.  The veteran was noted to have lost no 
time from work since he recovered from his last surgery.

Upon examination, no ulnar deviation was noted.  The 
veteran's left wrist was noted to demonstrate total ankylosis 
with the left wrist in 5 degrees of radial deviation, and 0 
degrees with regards to dorsiflexion and palmar flexion.  
Pronation and supination was not affected and was normal.  
The veteran was diagnosed with left wrist fusion, and 
nonunion of the left scaphoid (carpal navicular).  The 
examiner noted that the veteran's surgeries and the wrist 
fusion were done because of nonunion of the scaphoid and 
failure of the operations that were done to try and maintain 
range of motion of the wrist.  The examiner noted that the 
veteran's left wrist was stable, and in good position.  He 
described the activities which the veteran could not do such 
as sports, and also the fact that the veteran did have a 
degree of fatigability and lack of endurance.  The examiner 
indicated that the veteran had a favorable anklyosis of the 
left wrist.  No sensory deficits or neurologic involvement 
was found.  The diagnoses were left wrist fusion and non-
union of the left scaphoid (carpal navicular).


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the left wrist claim, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's statements regarding the severity of his 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 30% rating for the veteran's residuals 
of a fracture of the left wrist under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, for anklyosis of the left wrist.  Under 
Diagnostic Code 5214, a 20 percent evaluation may be assigned 
for favorable ankylosis of the minor wrist in 20 degrees to 
30 degrees dorsiflexion and a 30 percent evaluation is 
warranted for the dominant wrist.  A 30 percent evaluation 
may be assigned under this diagnostic code for ankylosis of 
the minor wrist in any other position, except favorable (a 40 
percent rating is warranted for the dominant wrist); a 40 
percent evaluation requires unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.

There are several other codes under which the veteran could 
be rated.  Diagnostic Codes 5010 provides that arthritis due 
to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis, which in turn, is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the joint involved.  See 38 C.F.R. 4.71a, Diagnostic 
Codes 5003, 5010.

Under Diagnostic Code 5215, pertaining to limitation of 
motion of the wrist, a 10 percent evaluation may be assigned 
for palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  This is the highest 
evaluation permitted under this diagnostic code.  

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees. Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees.  38 C.F.R. 4.71, Plate I (2004).  The Board notes 
that the evidence of record indicates that the veteran is 
right handed.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left wrist.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this regard, the record shows that the veteran underwent 
several surgeries on his left wrist for a non-united 
fracture, most recently in October 2000 with good results. 
The February 2005 VA examination, showed total ankylosis with 
the left wrist in 5 degrees of radial deviation, and 0 
degrees with regards to dorsiflexion, and palmar flexion, 
which as indicated by the examiner is favorable anklyosis of 
the left wrist.  The current findings do not show unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation, such that a higher rating would be 
warranted.  Additionally, the examiner indicated that there 
were no sensory deficits or neurologic involvement and 
described the left wrist was stable and in good position.  .  
Also, the examination indicated that the surgical scars were 
asymptomatic.

As to a rating under the Diagnostic Code 5215, for limitation 
of motion of the wrist, the Board notes that the highest 
rating available under this Code is 10 percent, therefore the 
veteran is more properly rated under Diagnosis Code 5214, for 
anklyosis.

Thus, the Board finds that the veteran is properly rated as 
30 percent disabled for his favorable ankylosis of the left 
(minor) wrist, the residuals of a left wrist fracture in 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased rating for the post operative 
residuals of a left wrist fusion, currently evaluated as 30 
percent disabling, is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


